Citation Nr: 0517003	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased rating for multiple 
sclerosis, currently rated as 30 percent disabling.  

2.  Entitlement to an effective date earlier than November 
12, 1991, for a compensable disability rating for headaches.

3.  Entitlement to an effective date earlier than November 
12, 1991, for a total disability rating for compensation 
based on individual unemployability.  

4.  Whether there was clear and unmistakable error in an 
October 18, 1984 rating decision which reduced the veteran's 
disability rating for multiple sclerosis from 100 percent to 
30 percent, reduced his disability rating for headaches from 
10 percent to noncompensable, and reduced his disability 
rating for impotency from 20 percent to noncompensable.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1965 to March 1968, and from October 1974 to November 1975.

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  

At his hearing before the Board in December 2003, the veteran 
made vague and unspecific allegations of error in a June 1988 
Board decision which denied an increased rating for multiple 
sclerosis, which was at that time rated as 30 percent 
disabling.  In light of the lack of specificity of the 
allegations of error, and the veteran's subsequent withdrawal 
of his current appeal for an increased rating for 


multiple sclerosis received in September 2004, it is unclear 
if the veteran is actually attempting to raise a motion for 
clear and unmistakable error (CUE) in the June 1988 Board 
decision.  The Board finds that no such motion has been made 
and the veteran is referred to the Board's Rules of Practice 
concerning CUE motions in a prior Board decision.  38 C.F.R. 
§§ 20.1400 - 1409 (2004). 


FINDINGS OF FACT

1.  In September 2004, prior to the promulgation of a 
decision in the appeal of the issue of entitlement to an 
increased rating for multiple sclerosis, currently rated as 
30 percent disabling, the Board received notification from 
the veteran that a withdrawal of this appeal was requested.

2.  The veteran's representative filed a claim for a 
compensable evaluation for his service-connected headache 
disorder in April 1988. 

3.  The veteran filed a claim for an increased rating for 
multiple sclerosis, which was received by VA on November 12, 
1991.

4.  There is no medical evidence that the veteran's 
service-connected headache disorder was manifested by 
prostrating attacks the year prior to April 27, 1988, to 
November 12, 1991.  

5.  In the year prior to April 27, 1988, to November 12, 
1991, service connection was in effect for multiple 
sclerosis, evaluated as 30 percent disabling, and impotence 
and headaches, both assigned a noncompensable evaluation.  
The veteran's combined disability rating was 30 percent.

6.  There is no evidence of record in the year prior to April 
27, 1988, to November 12, 1991, that the veteran was 
unemployable due to his service-connected disorders.

7.  The October 1984 rating decision, which reduced the 
veteran's disability rating for multiple sclerosis from 100 
percent to 30 percent, reduced his disability rating for 
headaches from 10 percent to noncompensable, and reduced his 
disability rating for impotency from 20 percent to 
noncompensable, was supportable by the evidence then of 
record, and was consistent with the applicable law and 
regulations extant at that time.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran on the issue of entitlement to an increased 
rating for multiple sclerosis, currently rated as 30 percent 
disabling, have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).

2.  The criteria for an effective date earlier than November 
12, 1991 for a compensable disability rating for headaches 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).

3.  The criteria for an effective date prior to November 12, 
1991, for a total rating for compensation purposes based upon 
individual unemployability have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).

4.  The October 1984 rating decision, which reduced the 
veteran's disability rating for multiple sclerosis from 100 
percent to 30 percent, reduced his disability rating for 
headaches from 10 percent to noncompensable, and reduced his 
disability rating for impotency from 20 percent to 
noncompensable, did not contain CUE.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2004); 38 C.F.R. § 3.655 
(1984).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claims in a letter dated June 
2004.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In regard to the appellant's earlier 
effective date claims, the veteran has not identified the 
existence of any additional evidence or argued that there are 
any developmental deficiencies in the current record.  In 
this regard, the veteran's representative stated in 
correspondence dated in January 2005, that there was no new 
evidence to submit.  The Board further observes that in this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  The RO has obtained all relevant VA 
and private medical records identified by the veteran.  In 
regard to the effective date claims, resolution of those 
claims turn on the Board's application of the relevant law 
and regulations governing effective dates for service 
connection and increased ratings to the evidence already 
associated with the claims file, in particular, the medical 
records showing treatment for the disability in question and 
the dates claims for compensation were received.  See 
38 C.F.R. § 3.400.  In other words, there is no medical 
opinion that would affect adjudication of these claims.  
Therefore, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to the claims on appeal.  

With respect to the veteran's claim involving CUE in an 
October 1984 RO rating decision, the United States Court of 
Appeals for Veterans Claims (Court) has held that because CUE 
claims are not conventional appeals, but rather are requests 
for revisions of previous decisions, provisions of the VCAA 
are not applicable thereto.  See Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001).  Although this holding pertains to 
an allegation of CUE in a decision by the Board, the Board 
concludes that this judicial construction is equally 
applicable when the issue involves an allegation of CUE in an 
otherwise final decision by the RO.  As a consequence, VA's 
duties to notify and assist contained in the VCAA are not 
applicable to the veteran's CUE claim.  Thus, a remand for 
further technical compliance with the provisions of the VCAA 
with regard to this issue is not necessary.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

II.  Increased Rating for Multiple Sclerosis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In correspondence received in September 
2004, the veteran indicated his desire to withdraw his appeal 
on the issue of entitlement to an increased rating for 
multiple sclerosis.  Accordingly, there remain no allegations 
of errors of fact or law for appellate consideration.  
Therefore, the Board does not have jurisdiction to review the 
issue of entitlement to an increased rating for multiple 
sclerosis, and it is dismissed.

III.  Earlier Effective Dates

The veteran claims entitlement to effective dates earlier 
than November 12, 1991 for a compensable disability rating 
for headaches and for a total rating for compensation 
purposes based upon individual unemployability (TDIU).  As 
noted above, veteran's active military service extended from 
March 1965 to March 1968 and from October 1974 to November 
1975.  Prior to November 12, 1991, service connection was in 
effect for multiple sclerosis, evaluated as 30 percent 
disabling, and impotence and headaches, both assigned a 
noncompensable evaluation.  The veteran's combined disability 
rating was 30 percent.

In an April 1988 informal hearing presentation, the veteran's 
representative raised the issue of entitlement to an 
increased rating for his service-connected headache disorder.  
A review of the claims file does not show that the RO took 
any action on this informal claim until receipt of the claim 
for increase for multiple sclerosis was received on November 
12, 1991.  

The veteran filed a claim of an increased rating for his 
multiple sclerosis which was received at the RO on November 
12, 1991.  This claim only referred to the veteran's service-
connected multiple sclerosis.  However, the RO inferred that 
this also served as a claim for a compensable evaluation for 
headaches and a claim for TDIU. 

Ultimately, the RO granted an increased rating of 50 percent 
for the veteran's service-connected headaches and granted 
entitlement to TDIU in a May 2001 rating decision.  The 
effective date of these awards as set as November 12, 1991, 
the date of receipt of the veteran's claim for an increased 
rating for multiple sclerosis.  

The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  VA 
regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  The 
law provides an exception to this general rule for awards of 
increased compensation.  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2).  

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) 
(2004).  "Any communication or action indicating an intent 
to apply for one or more benefits . . . may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought."  38 C.F.R. § 3.155(a) (2004); see also 
Brannon v. West, 12 Vet. App. 32 (1998).  A report of 
examination or hospitalization which meets certain 
requirements will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a) (2004).  Once a 
formal claim for compensation has been allowed or disallowed 
for the reason that the service-connected is not compensable 
in degree, receipt of a report of VA examination or VA 
hospitalization will be accepted as an informal claim for 
increased benefits.  38 C.F.R. § 3.157(b)(1).  For VA medical 
facilities the date of the actual treatment is accepted as 
the date of the claim.  However, for other medical records, 
the date of receipt by VA is fixed as the date of the claim.  
38 C.F.R. § 3.157.

A noncompensable evaluation is assigned for migraine 
headaches with less frequent attacks than that required of a 
10 percent evaluation.  Migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1988).  A 30 percent evaluation is warranted for migraines 
with characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  Id.  A 
50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
which produce severe economic inadaptability.  Id.  The 
rating schedule does not provide for higher than a 50 percent 
evaluation for headaches.

The veteran's claim for an increased rating for headaches had 
not been addressed by the RO prior to the claim for an 
increased rating for multiple sclerosis in November 1991.  
Accordingly, consideration of the evidence from the date of 
the claim in April 1988 is warranted.  

A review of the evidence of record shows that on VA 
examination conducted in March 1985, the veteran reported 
that he had headaches "for a time but they are not much of a 
problem any longer."  On a VA examination in November 1986, 
the veteran reported that he still had headaches, but there 
is no finding as to the severity or frequency of the 
headaches.  Thereafter, the next medical evidence of record 
is a VA examination conducted in December 1991, which 
described the headaches as pain behind his eyes, left more 
than right, when he concentrates.  The examiner opined that 
this could be caused by eye muscle problems.  

Accordingly, the evidence does not show that the veteran's 
headaches prior to November 12, 1991, were prostrating in 
nature.  As noted above, the effective date shall be the date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within one 
year from such date otherwise, date of receipt of claim or 
the date entitlement arose, whichever is later.  The medical 
evidence of record does not show that the veteran's 
service-connected headaches met the criteria for a 
compensable evaluation prior to November 12, 1991.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1988).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (1988).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.  Id.  For 
VA purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91, 57 Fed. Reg. 2317 (1992).

As noted above, the effective date of a grant of benefits is 
generally based on the date of filing of the claim or the 
date entitlement arose, whichever is later.  However, 
increased rating benefits, including total disability ratings 
based on individual unemployability, may be granted up to one 
year before the date of claim if it is factually 
ascertainable that the disability existed.  

In this case, a claim for an increased rating for a 
service-connected disorder was pending since April 1988, and 
a claim of TDIU may be inferred from a claim for an increased 
rating.  However, prior to November 12, 1991, the veteran's 
combined evaluation for his service-connected disorders was 
30 percent, and the veteran did not meet the schedular 
criteria for TDIU.  Nevertheless, if a veteran is 
unemployable due solely to service-connected disabilities, 
but does not meet the schedular criteria of 38 C.F.R. § 
4.16(a), the TDIU claim should be submitted to the Director, 
Compensation and Pension Service, for consideration of a TDIU 
on an extraschedular basis.  38 C.F.R. § 4.16(b).

In this case, the RO considered 4.16(b), but found that the 
veteran that the veteran was not unemployable due to 
service-connected disorders, and therefore did not find 
submission for extra-schedular consideration to the Director, 
Compensation and Pension Service, was warranted.  Although a 
Disability Determination from the Social Security 
Administration dated in 1979, found the veteran disabled from 
November 1975, this determination was based on multiple 
sclerosis and "psychiatric problems."  Service connection 
for a psychiatric disorder has not been granted.  It is also 
important to note that these records were not received by VA 
until January 2000.  See 38 C.F.R. § 3.157 (2004).  

Additionally, although a VA Vocational Rehabilitation 
counseling record dated in February 1983, noted that the 
veteran was "unemployable in any ordinary sense" and that 
"[p]erhaps a special case situation could be arranged for 
his particular limitations," there are no medical findings 
reported as to what disorders were considered when making 
this finding.  Moreover, a VA examination conducted in March 
1985 after this report, found only mild neurologic symptoms 
of multiple sclerosis.

Nevertheless, there is no medical evidence, in the year prior 
to his claim for TDIU April 27, 1988, to the date TDIU was 
granted in 1991, that the veteran was unemployable due to his 
service-connected disorders.  Accordingly, the Board finds 
that the RO decision not to submit the veteran's claim of 
TDIU for extra-schedular consideration to the Director, 
Compensation and Pension Service was appropriate.

Consequently, based on the evidence of record, entitlement to 
an effective date for the grant of TDIU is not warranted 
prior to November 12, 1991.

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



IV.  CUE in the RO Rating Decision dated in October 1984

Under applicable criteria, RO decisions that are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error.  38 C.F.R. § 3.105(a).  The question 
of whether clear and unmistakable error is present in a prior 
determination is analyzed under a three-pronged test.  First, 
it must be determined whether either the correct facts, as 
they were known at the time, were not before the adjudicator 
(that is, more than a simple disagreement as to how the facts 
were weighed and evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

According to the Court, clear and unmistakable error is a 
very specific and rare kind of error.  "It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell at 313).  The Court has defined clear and 
unmistakable error as administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1992).  However, the mere misinterpretation of 
facts does not constitute clear and unmistakable error.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has also held that the failure to fulfill the duty to 
assist does not constitute clear and unmistakable error.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

An August 1979 rating decision granted an increased rating of 
100 percent for the veteran's service-connected multiple 
sclerosis, and further granted a 20 percent disability rating 
for impotency due to multiple sclerosis.  A 10 percent rating 
for headaches was continued from a rating decision dated in 
January 1979.  This rating was based on the evidence of a 
June 1979 VA examination report which revealed that although 
the veteran could walk a little with difficulty, he was 
essentially confined to a wheel chair as a result of his 
symptoms of multiple sclerosis.  

In a report of contact dated in August 1982, the veteran 
stated that his multiple sclerosis was currently in 
remission.  He noted that he was able to "get around quite 
well and drives."  He also noted that he was no longer 
confined to a wheelchair.  The veteran further reported that 
he had not been treated or seen a doctor for his multiple 
sclerosis for over three years.  

Beginning in January 1983, the veteran filed a series of 
applications of specially adapted housing and vehicles based 
on his service connection disabilities.  In June 1984, he 
submitted a written statement which contained a new address.  
In July 1984, the RO requested examination of the veteran by 
the VA Medical Center (VAMC).  On the examination request 
form, the VAMC was provided the veteran's proper mailing 
address as indicated by the veteran on his June 1984 
correspondence.  

In October 1984, the VAMC notified the RO that the veteran 
was scheduled for examinations on August 23 and September 24; 
that he failed to report for these examinations; and, that 
the notification letters had not be returned as undeliverable 
by the post office.  

In an October 1984 rating decision, the RO reduced the 
veteran's disability rating for multiple sclerosis from 100 
percent to 30 percent, reduced his disability rating for 
headaches from 10 percent to noncompensable, and reduced his 
disability rating for impotency from 20 percent to 
noncompensable.  The effective date of the reduction was 
October 1, 1984, and the veteran was notified of the 
reduction by a letter dated October 25, 1984.


A VA report of contact reveals that the veteran contacted the 
VA about the October 1984 rating reduction.  He alleged that 
he was not notified of the scheduled VA examinations.  A 
notation on this report dated November 16, 1984, reveals that 
the address of the veteran that was provided to the VAMC was 
verified as correct against the last information provided by 
the veteran.  This report provides evidence that as of 
November 16, 1984, the veteran had actual notice that his 
disability rating had been reduced and that VA was trying to 
schedule an examination of his service-connected 
disabilities.  A subsequent report of contact reveals that 
the veteran was contacted by telephone on November 27, 1984, 
and notified him that he was scheduled for a VA examination 
on December 12, 1984.  Written confirmation was also sent to 
the veteran.  He failed to report for the examination.  

The evidence of record further reveals that the veteran was 
contacted again by telephone on January 9, 1985, and offered 
yet another opportunity to report for a VA examination.  At 
this point the veteran refused and indicated that he would 
not undergo any VA examination.  Thereafter, a report of 
contact dated February 14, 1985, reveals that the veteran 
contacted VA and indicated he would report for a VA 
examination.  

In March 1985, a VA examination of the veteran was conducted.  
This examination report revealed that the veteran walked with 
a slight limp and had some mild neurologic symptoms of 
multiple sclerosis.  The veteran could walk and was no longer 
confined to a wheelchair.  Multiple sclerosis was diagnosed 
by history only.  A rating decision dated in March 1985, 
confirmed and continued the findings of the October 1984 
rating decision.  This rating was not appealed and is final.  
See 38 U.S.C.A. § 7105.

The veteran claims that the October 1984 RO rating decision 
contains CUE and that his disability ratings were improperly 
reduced.  He continues to assert that he never received 
notice of the scheduled VA examinations or of the rating 
reduction.  

The October 1984 rating decision reduced the veteran's 
service-connected disability ratings because he failed to 
report for two scheduled VA examinations.  The applicable 
regulation at the time provided that when a veteran without 
adequate reason fails to report for a VA examination the 
award of compensation will be discontinued effective the date 
of last payment.  38 C.F.R. § 3.655 (a)(1984).  When the 
veteran has a static disability and fails to report for an 
examination, the award will be amended to the static 
disability level effective the date of last payment, with the 
static disability level being generally the minimum 
assignable disability evaluation.  38 C.F.R. § 3.655 
(b)(1984).  "When payments have been discontinued because of 
failure to report for examination, payments will be resumed 
effective the day following the date of last payment if the 
evidence clearly establishes that during the period of his 
failure to report the disability existed in the former 
compensable degree. . . ."  38 C.F.R. § 3.655 (c)(1984).  

Based on the evidence of record, the Board finds that the 
October 1984 rating decision which reduced the disability 
rating for multiple sclerosis from 100 percent to 30 percent, 
reduced his disability rating for headaches from 10 percent 
to noncompensable, and reduced his disability rating for 
impotency from 20 percent to noncompensable was not clearly 
and unmistakably erroneous.  Despite the veteran's assertions 
to the contrary, the evidence of record reveals that the 
veteran was scheduled for multiple VA examinations and failed 
to report for these examinations after being notified by both 
mail and telephone.  By January 1985, the evidence of record 
reveals that the veteran was refusing to report for VA 
examination.  Because of this failure to report the RO 
properly reduced the veteran's service-connected disability 
ratings to their prior static level of 30 percent for 
multiple sclerosis, and noncompensable evaluations for 
service-connected impotence and headaches.  Moreover, when 
the veteran finally did report for VA examination in March 
1985, the medical evidence of record revealed that the 
veteran's physical condition had indeed improved since the 
prior VA examination in June 1979.  He was able to walk and 
no longer confined to a wheelchair.  As such, resumption of 
payments under the prior, pre-static, disability rating was 
not warranted under the provisions of 38 C.F.R. § 3.655 
(c)(1984).  

In short, the Board concludes that the October 1984 rating 
decision does not include the kind of error of fact or law 
which would compel a conclusion that the result would have 
been manifestly different but for the alleged error, and 
there is no basis upon which to find CUE in this decision.


ORDER

The appeal for entitlement to an increased rating for 
multiple sclerosis, currently rated as 30 percent disabling, 
is dismissed.

An effective date earlier than November 12, 1991 for a 
compensable disability rating for headaches is denied.  

An effective date earlier than November 12, 1991 for a total 
disability rating for compensation based on individual 
unemployability is denied.  

The October 18, 1984 rating decision which reduced the 
veteran's disability rating for multiple sclerosis from 100 
percent to 30 percent, reduced his disability rating for 
headaches from 10 percent to noncompensable, and reduced his 
disability rating for impotency from 20 percent to 
noncompensable, was not clearly and unmistakably erroneous; 
the appeal is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


